  Case 2:14-cv-00601-MHT-GMB Document 2511 Filed 04/25/19 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

EDWARD BRAGGS, et al.,            )
                                  )
       Plaintiffs,                )
                                  )         CIVIL ACTION NO.
       v.                         )           2:14cv601-MHT
                                  )
JEFFERSON S. DUNN, in his         )
official capacity as              )
Commissioner of                   )
the Alabama Department of         )
Corrections, et al.,              )
                                  )
       Defendants.                )

                               NOTICE

       Now before the court is          the issue of          immediate

remedial relief on suicide prevention. After extensive

engagement with the issues, the court has concluded

that    they   are   extremely      complex     and    will    require

additional time to resolve. Therefore, the court now

plans to issue its opinion and order next week.

       DONE, this the 25th day of April, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
